Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.

 Election/Restrictions
Claims 6 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8, 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bird (US 8,528,945) in view of W. J. Gilbert, Sr. (US 2,761,709 hereinafter “Gilbert”) and further in view of Benton et al. (US 4,905,533 hereinafter “Benton”).
In regards to claims 1-4 and 12-15, Bird discloses a conduit coupling assembly configured to clamp to a fluid conduit oriented about a longitudinal axis comprising: 
a first arcuate sleeve member (Fig. 3, pair of split glands 14); 
a second arcuate sleeve member (Fig. 3, pair of split glands 14); 
a connecting assembly (Fig. 3, 14, nuts, and bolts) coupling the first sleeve member to the second sleeve member (Fig. 3, nuts and bolts connect the pair of split glands 14) and configured to tighten the first and second sleeve members to a fluid conduit (Fig. 3) from a non-actuated position to a tightened position (Fig. 3); 
an arcuate gasket (Fig. 12, 154 and 152) configured to be positioned between the first and second sleeve members and the fluid conduit (Figs. 3 and 12); 
the gasket comprising an arcuate outer gasket layer (Fig. 12, 154) configured to provide a seal under compression (Figs. 12 and 13, in 16:17-34 discloses the gasket is in an uncompressed state in Fig. 12 and in a compressed state as shown in Fig. 13, therefore, the outer gasket layer 154 is configured to provide a seal under compression) and a separate arcuate inner gasket layer (Fig. 12, 152) configured to provide a seal under compression (Figs. 12 and 13, in 16:17-34 discloses the gasket is in an uncompressed state in Fig. 12 and in a compressed state as shown in Fig. 13, therefore, the inner gasket layer 152 is configured to provide a seal under compression); 
the outer gasket layer having an inner circumferential surface (Fig. 12, surface of 154 in abutment with surface 170 of 152) and an outer circumferential surface (Fig. 12, outer surface defined by the outer circumferential ribs 200); 
the inner gasket layer having an inner circumferential surface (Fig. 12, surface 172) and an outer circumferential surface (Fig. 12, surface 170); 
the inner and outer gasket layers configured to be selectively disengaged from each other (Fig. 12).
Bird does not expressly disclose the gasket that is a radial-split gasket and the inner gasket or outer gasket having a plurality of separate circumferentially spaced apart retaining protrusions radially interfacing between the inner and outer gasket layers at different circumferential locations about the longitudinal axis and received within a plurality of separate circumferentially spaced apart cavities in the other of the outer gasket or inner gasket. 
In the related field of gasket couplings, Gilbert teaches a split gasket (Fig. 6, slit 57) and the slit in the gasket has an advantage of assembling around a shaft without having to remove the shaft.
It would have been obvious to one having ordinary skill in the art to have modified the gasket of Bird to include a slit in order to have the advantage of assembling a gasket around an object without having to move the object as taught by Gilbert in 4:57-67.
In the related field of gasket couplings, Benton teaches an outer surface of an inner gasket (Figs. 3 and 4, ring 23 and in 3:4-15 discloses rings 22 and 23 can be made of non-metallic material, in 4:53-61 discloses 23 can shield from outside influence, and in 5:10-19 discloses 23 prevents ingression of foreign material such as sand, dust, frost and ice into the nut, therefore, 23 can be considered as a gasket) comprises a plurality of separate circumferentially spaced apart retaining protrusions that comprise a plurality of radially protruding circumferentially spaced spokes at different circumferential locations about the longitudinal axis (Fig. 4, teeth 23g is a plurality of circumferentially spaced protrusions as spokes) radially interfacing with an outer gasket layer (Fig. 4, the outer seal ring 22 has complementary grooves for the teeth 23g, and the outer gasket layer comprises a plurality of circumferentially spaced cavities configured to receive the spokes (Fig. 4, cavities defined by 22e and receives 23g).
It would have been obvious to one having ordinary skill in the art to have modified the annular protrusions and cavities of Bird in view of Gilbert to be separate circumferentially spaced apart protrusions and cavities in order to have the advantage of preventing unwanted relative rotation between gaskets as taught by Benton in 1:32-64.
In regards to claims 5 and 16, Bird, Gilbert, and Benton discloses the coupling assembly set forth in claim 1, and Bird further discloses the outer circumferential surface of the outer gasket layer comprises an inwardly extending circumferential groove (Fig. 12, at 160 is an inwardly extending groove relative to the outer circumferential ribs 200).  
In regards to claims 7 and 19, Bird, Gilbert, and Benton discloses the coupling assembly set forth in claims 1 and 12, and Bird further discloses the outer gasket layer has a maximum axial width (Fig. 12, width between opposite axial ribs 200) and the inner gasket layer has a maximum axial width less than the maximum axial width of the outer gasket layer (Fig. 12, width 178b is part of the inner gasket and has a maximum axial width less than the indicated outer gasket maximum axial width).  
In regards to claims 8 and 18, Bird, Gilbert, and Benton discloses the coupling assembly set forth in claims 1 and 12, and Bird further discloses: 
the inner circumferential surface of the outer gasket layer comprises a plurality of inwardly extending circumferential channels (Fig. 12, channels of 154 at both 176c) therein; 3 9023457_1Application No. 15/829,645 Amendment dated July 20, 2020 Reply to Office Action dated May 20, 2020 
the outer circumferential surface of the inner gasket layer comprises a plurality of outwardly extending circumferential splines (Fig. 12, the two projections 178c); and 
the circumferential channels of the outer gasket layer configured to receive the circumferential splines of the inner gasket layer (Fig. 12, 176c receives 178c).  

Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered with respect to claims 1 and 12 but are moot because the new ground of rejection does not rely on the Noda reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the updated rejection that includes the prior art Benton that teaches an inner gasket and an outer gasket are connected by circumferentially spaced protrusions that fit within respective cavities to prevent unwanted rotation. 

Applicant's arguments filed 09/28/2022 have been fully considered with respect to claims 1 and 12 but they are not persuasive.
In response to applicant’s argument that Bird, Gilbert, and Noda do not teach or suggest a compressible gasket layer having a plurality of separate circumferentially spaced apart retaining cavities, however, see the updated rejection that no longer relies on the prior art Noda and relies on the prior art Benton for teaching circumferentially spaced apart protrusions and cavities between an inner gasket layer and an outer gasket layer. Further, see the updated rejection that also includes Bird disclosing the feature of “configured to provide a seal under compression” as amended in claims 1 and 12. 
	In response to applicant’s argument that Bird teaches a single continuous annular mating grooves and projections and does not teach a plurality of separate circumferentially spaced protrusions and cavities, however, the Examiner did not rely on Bird for the teachings of circumferentially spaced apart protrusions and cavities and relied on the teachings of Noda. In the updated rejection, the Examiner relies on the prior art Benton which teaches an advantage of having circumferentially spaced protrusions and cavities between an inner gasket and an outer gasket to prevent unwanted rotation and one of ordinary skill in the art would have modified the single continuous protrusion of Bird to be circumferentially spaced protrusions and cavities between the inner gasket and the outer gasket for the advantage as taught by Benton.
	In response to applicant’s arguments that Gilbert does not disclose the circumferentially spaced protrusions and cavities between an inner gasket and an outer gasket of claims 1 and 12, however, the Examiner only relied on Gilbert for the teaching of a split gasket and Bird in view of Gilbert and Benton in the updated rejection meets the limitation of circumferentially spaced protrusions and cavities between an inner gasket and an outer gasket of claims 1 and 12. 
	In response to applicant’s arguments that Noda does not disclose an outer gasket layer because housing 21 does not constitute a gasket layer and is not a compressible gasket layer, however, the Examiner no longer relies on the teachings of Noda and includes the prior art Benton in the updated rejection that teaches a compressible gasket having an inner gasket layer and an outer gasket layer. See the updated rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679